SCHWAB, C. J.,
dissenting.
The referee’s August 27 opinion and order is two- and-a-half pages long. It discusses the merits of the claim for compensation at length. It concludes:
«* * * Failure to mail * * * a request for review within thirty (30) days after the mailing date of this Order will result in LOSS OF RIGHT TO APPEAL FROM THIS ORDER.”
The referee’s September 3 "correcting order” is three sentences long, aside from a certificate of mailing. It reads:
"WHEREAS the August 27,1975 Opinion and Order herein bore the incorrect hearing date * * * in the first sentence thereof,
"NOW THEREFORE IT IS HEREBY ORDERED that said hearing date be corrected to read August 12, 1975.
"Dated at Portland, Oregon this 3rd day of September, 1975.”
There is no notification of any appeal rights arising from the "correcting order.”
ORS 656.289(3) provides:
"The [referee’s] order is final unless, within 30 days after the date on which a copy of the order is mailed to the parties, one of the parties requests a review by the Board under ORS 656.295. * * *”
It is patent to me that the order referred to in ORS 656.289(3) means an order on the merits, i.e., that a claim is denied, and does not mean an order correcting some minor clerical mistake in reciting a fact that never need have been recited in the first place and that all parties must have recognized as an obvious immaterial error.
I dissent.